DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are pending and currently under consideration for patentability.

Specification
The disclosure is objected to because of the following informalities:
LED^s should read LED's (pg.18, ll.20).
Appropriate correction is required.

Claim Objections
Claims 1, 14, and 17 are objected to because of the following informalities: 
Claim 1 does not previously define PVA. PVA is assumed to mean ‘Polyvinyl acetal’. Accordingly, applicant is suggested to amend the first claim recitation of ‘PVA’ to read as Polyvinyl acetal (PVA). 
Claims 14 and 17 are duplicates of one another and refer to the same independent claim. Accordingly, applicant is suggested to remove either Claim 14 or 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 9, 11, 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 3, 7, 9, 11, and 18 read “from about” citing a subsequent range of values. The term “from about” is a relative term which renders the claim indefinite. The term “from about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite values, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claim limitation “from about” will be interpreted as values with a standard deviation of about:
+/- 0.1 cm2/s for Claim 3, 
+/- 5 mmHg for Claims 7, 9, 11 and mL for Claim 18.
Claims 19-24 are rejected for depending from rejected claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 8-9, 13-15, 17 are rejected under 35 U.S.C 103 as being unpatentable over Askem et al. US 20180296397 A1 in view of Kubek US 20180296395 A1 and further in view of Burgess et al. US 20110091353 A1.	
Regarding Claim 1, Askem et al. discloses a wound dressing using natural capillary pressure (¶.5, 6, 7, 31) of the dressing material 230 together with auxiliary pressure for wound treatment (¶.5, 6, 7, 31) comprising of: a negative pressure pump  (¶.5, 6, 7, 31) mounted to and connected with an absorbent layer 240  to produce additional negative pressure for withdrawing fluid and water vapor from said absorbent layer 240 and a cover member  230 mounted over said  absorbent layer material 240 and said negative pressure pump forming a unitary package (¶.5, 6, 7, 31) for placement over a wound (¶.5, 6, 7, 31).
Askem et al. fails to disclose a porous PVA sponge dressing material which exerts a natural capillary pressure when moistened, said PVA sponge material being pretreated with gram positive and gram negative biocidal dyes for insertion into or over a wound.
Kubek discloses
A wound dressing (Abstract) using natural capillary pressure (¶. 6, teaches free flow of fluids away from the site when a vacuum is applied, even when compressed) of the dressing material together with auxiliary pressure for wound treatment (Abstract) comprising: 
a porous PVA sponge dressing material (¶.6) which exerts a natural capillary pressure when moistened (¶. 21, 22)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the porous absorbent layer of Askem to be formed of a PVA sponge material similar to that taught by Kubek, for the purpose of using a denser and less 
Askem and Kubek are silent regarding
said PVA sponge material being pretreated with gram positive and gram negative biocidal dyes for insertion into or over a wound;
Burgess et al. discloses methods for sterilizing tissue to reduce the level of one or more active biological contaminants or pathogens (abstract). Burgess et al.  discloses sensitizers being pretreated with gram positive and gram-negative biocidal dyes for insertion into or over a wound (¶.61). 
Therefore it would have been obvious to one of ordinary skill in the art, before the
effective filing date of the claimed invention, to modify the PVA sponge material disclosed by Askem in view of Kubek to be pretreated with gram positive and gram negative biocidal dyes as taught by Burgess et al., for the purpose of providing the sponge material with the ability to selectively target viruses and bacteria within the wound to render them more sensitive to inactivation by radiation, as suggested by Burgess et al. in paragraph 61.

Regarding Claim 2, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Askem et al. further discloses said cover member 230 has an adhesive placed over at least an inner surface of said cover member allowing said cover member 230 to be mounted on a patient (¶.31).

Regarding Claim 4, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Askem et al. further discloses said cover is impervious to moisture and forms an air barrier (¶.31).

Regarding Claim 5, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Askem et al. and Burgess et al. are silent regarding said porous PVA sponge dressing material is pretreated with a biofilm inhibitor. Kubek discloses said porous PVA sponge dressing material is pretreated with a biofilm inhibitor (¶.17).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the porous PVA sponge dressing material disclosed by Askem et al. in view of Kubek in view of Burgess et al. to be pretreated with a biofilm inhibitor, similar to that disclosed by Kubek, for the purpose of serving as a chemoattractant agent for bacteria and human cells infected by viruses to identify them in a host (Kubek ¶.17). 

Regarding Claim 6, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Askem et al. and Kubek are silent regarding said dyes are taken from a group of dyes consisting of one or more gram positive dyes consisting of Gentian Violet dye, Malachite Green dye, Brilliant Green dye, Quinacrine dye and Acriflavin dye and one or more gram negative dyes consisting of Methylene Blue dye, Dimethyl Methylene Blue dye and New Methylene Blue dye. Burgess et al. discloses said dyes are taken 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the porous PVA sponge dressing material disclosed by Askem et al.  in view of Kubek in view of Burgess et al. with dyes taken from a group of dyes consisting of several Dimethyl groups and Methylene Blue dye as taught by Burgess et al., for the purpose of absorbing and retaining exudate from the wound, and for containing the negative pressure pump in recesses or compartments within the absorbent layer, as suggested by Askem et al. in paragraph 32, and for selectively targeting viruses and bacteria to render them more sensitive to inactivation by radiation, as suggested by Burgess et al. in paragraph 61.

Regarding Claim 8, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Askem et al. further discloses an absorbent has a plurality of sensors mounted thereto (¶.31), said sensors measuring ambient pressure and vacuum in said PVA sponge dressing material (¶.31, 50) and activating or deactivating said negative pressure pump when predetermined levels of pressure are reached (¶.51). Askem et al. and Burgess et al. are silent regarding the porous PVA sponge dressing material. However, Kubek discloses the porous PVA sponge dressing material (¶.21, 22). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the porous absorbent layer of Askem to be formed of a PVA sponge material similar to that taught by Kubek, for the purpose of using a denser and less 

Regarding Claim 9, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Askem et al. further discloses said negative pressure pump creates negative pressure ranging between -20 mmHg and -200 mmHg (¶.27). 

Regarding Claim 13, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 10. Askem et al. and Burgess et al. are silent regarding said porous sponge material is pretreated with a biofilm inhibitor. Kubek discloses said porous sponge material is pretreated with a biofilm inhibitor (¶.17).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Askem et al. in view of Burgess et al. with a biofilm inhibitor as taught by Kubek, for the purpose of serving as a chemoattractant agent for bacteria and human cells infected by viruses to identify them in a host (Kubek ¶.17). 

Regarding Claim 14, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 10. Askem et al. and Burgess et al. are silent regarding said porous sponge material is taken from one or more of a group consisting of: Polyvinyl formal, Polyvinyl acetal, PVA copolymers of vinyl esters and PVA copolymers of ethylene-containing repeat units. Kubek discloses said porous sponge material is taken from one 
	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the porous sponge material disclosed by Askem et al. in view of Burgess et al. to be one or more of a group consisting of: Polyvinyl formal, Polyvinyl acetal, PVA copolymers of vinyl esters and PVA copolymers of ethylene-containing repeat units as taught by Kubek, for the purpose of having a chemoeffector agent incorporated into the open-cell foam matrix of PVA wound packing material (¶.22), and having the wound contacting area be formed from a medically inert, moisture permeable, open-cell foam, as suggested by Kubek in paragraph 22.

Regarding Claim 15, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 10. Askem et al. further discloses said absorbent has a plurality of sensors mounted thereto (¶.31), said sensors measuring the specific negative pressure in said absorbent (¶.31) and activating or deactivating said negative pressure pump when predetermined levels of pressure are reached (¶.50).
	Askem et al. and Burgess et al. are silent regarding the porous PVA sponge dressing material. However, Kubek discloses the porous PVA sponge dressing material (¶.21, 22). It would have been obvious to combine the plurality of sensors taught by Askem et al. in view of Burgess et al. with the porous PVA sponge dressing material taught by Kubek for the purpose of having a chemoeffector agent incorporated into the open-cell foam matrix of PVA wound packing material (¶.22), and having the wound contacting area be formed from a medically inert, moisture permeable, open-cell foam, as suggested by Kubek in paragraph 22.

Regarding Claim 17, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 10. Askem et al. and Burgess et al. are silent regarding said porous sponge material is taken from one or more of a group consisting of: Polyvinyl formal, Polyvinyl acetal, PVA copolymers of vinyl esters and PVA copolymers of ethylene-containing repeat units. Kubek discloses said porous sponge material is taken from one or more of a group consisting of: Polyvinyl formal, Polyvinyl acetal, PVA copolymers of vinyl esters and PVA copolymers of ethylene-containing repeat units (¶.6). 
	Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Askem et al. in view of Burgess et al. with the porous sponge material being taken from one or more of a group consisting of: Polyvinyl formal, Polyvinyl acetal, PVA copolymers of vinyl esters and PVA copolymers of ethylene-containing repeat units as taught by Kubek, for the purpose of using a denser and less permeable foam that requires a higher negative pressure to effectively pack a wound as suggested by Kubek in paragraph [0006].”

Claim 10, 12, 16 are rejected under 103 as being unpatentable over Askem et al. US 20180296397 A1 in view of Burgess et al. US 20110091353 A1.	

Regarding Claim 10, Askem et al. discloses
A wound dressing using negative pressure (¶.5, 6, 7, 31) of the dressing porous sponge material 230 together with auxiliary pressure from an outside source for wound treatment (¶.5, 6, 7, 31) comprising of:
a porous sponge material 230 having natural capillary pressure when wetted for insertion into or over a wound (¶.5, 6, 7, 31),
a negative pressure pump mounted to said porous sponge material 230 having natural capillary pressure when wetted to produce additional negative pressure for withdrawing fluid or water vapor from said porous sponge material (¶.5, 6, 7, 31)
and an air barrier cover 240 mounted over said sponge material 230 (¶.5, 6, 7, 31)
and negative pressure pump forming a unitary package for placement over a wound (¶.5, 6, 7, 31).
Askem et al. is silent regarding said porous sponge material being pretreated with biocidal materials. Burgess et al. discloses biological material being pretreated with biocidal materials (¶.61). 
Therefore it would have been obvious to one of ordinary skill in the art, before the
effective filing date of the claimed invention, to modify the porous sponge material disclosed by Askem et al. to be pretreated with biocidal materials as taught by Burgess et al., for the purpose of absorbing and retaining exudate from the wound, and for containing the negative pressure pump in recesses or compartments within the absorbent layer, as suggested by Askem et al. in paragraph 32, and for selectively targeting viruses and bacteria to render them more sensitive to inactivation by radiation, as suggested by Burgess et al. in paragraph 61. 

Regarding Claim 12, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 10. Askem et al. is silent regarding said dyes are taken from a group of dyes consisting of one or more gram positive dyes consisting of Gentian Violet dye, Malachite Green dye, Brilliant Green dye, Quinacrine dye and Acriflavin Burgess et al. discloses said dyes are taken from a group of dyes consisting of several Dimethyl groups (¶.55) and Methylene Blue dye (¶.61).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Askem et al. with dyes taken from a group of dyes consisting of several Dimethyl groups and Methylene Blue dye as taught by Burgess et al., for the purpose of absorbing and retaining exudate from the wound, and for containing the negative pressure pump in recesses or compartments within the absorbent layer, as suggested by Askem et al. in paragraph 32, and for selectively targeting viruses and bacteria to render them more sensitive to inactivation by radiation, as suggested by Burgess et al. in paragraph 61.

Regarding Claim 16, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 10. Askem et al. further discloses said dressing is disposable (¶.42).

Claim 11 is rejected under 103 as being unpatentable over Askem in view of Burgess, as applied to claim 10 above, and further in view of Chatterjee et al. US 20180263823 A1.

Regarding Claim 11, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Askem et al. and Burgess et al. are silent regarding said natural capillary pressure runs from about -20 mmHg to about -70 mmHg.. Chatterjee et al. discloses natural capillary pressure runs from about 10 mmHg to about 38 mmHg (¶.69).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Askem et al. in view of Burgess et al. with natural capillary pressure in the range of 10 mmHg to 38 mmHg as taught by Chatterjee et al., for the purpose of ideal vertical wicking abilities of the sponge or foam material and ability of foam to draw fluid via capillary suction for negative pressure wound therapy (Chatterjee et al. ¶.67-68).

Claims 18-23 are rejected under 103 as being unpatentable over Askem et al. US 20180296397 A1 in view of Kubek US 20180296395 A1 in view of Burgess et al. US 20110091353 A1 in view of Gregory et al. US 20180264181 A1 and further in view of Heo et al. US 20180257059 A1.	

Regarding Claim 18, Askem et al. discloses 
A wound healing dressing (¶.5, 6, 7, 31) using natural capillary pressure of the dressing material together with auxiliary pressure for wound treatment (¶.5, 6, 7, 31)
a negative pressure pump mounted to an absorbent 230 to produce additional negative pressure on said wound of up to -200 mmHg for withdrawing fluid or water vapor from said absorbent 230 (¶.5, 6, 7, 31)
and a cover member 240 mounted over said  absorbent 230 and said negative pressure pump forming a unitary package for placement over a wound (Abstract; ¶.(¶.5, 6, 7, 31);
Askem et al. is silent regarding 
the absorbent being of a porous PVA sponge material.
However, Kubek discloses
A wound dressing (Abstract) using natural capillary pressure (¶. 6, teaches free flow of fluids away from the site when a vacuum is applied, even when compressed) of the dressing material together with auxiliary pressure for wound treatment (Abstract) comprising: 
b)   a porous PVA sponge dressing material (¶.6) which exerts a natural capillary pressure when moistened (¶. 21, 22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the porous absorbent layer of Askem to be formed of a PVA sponge material similar to that taught by Kubek, for the purpose of using a denser and less permeable foam that requires a higher negative pressure to effectively pack a wound (Kubek ¶. 6).
Further, Askem and Kubek are silent in regard to the porous PVA sponge material having a fluid retention ranging from about 5.0 to about 300 ml fluids/g porous material and exerting a natural capillary pressure when wetted
Heo et al. discloses a preparation method of a superabsorbent polymer. Heo et al. discloses fluid retention of the superabsorbent polymer of 15 ml fluids/g or more (¶.68). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fluid retention of the absorbent/sponge material disclosed by Askem et al. in view of Kubek to be 15 ml fluids/g or more as taught by Heo et al., for the purpose of increasing the absorbency of the PVA sponge material (Heo et al. ¶.70). 
Additionally, Askem et al., Heo et al. and Kubek are silent regarding said PVA sponge material being pretreated with gram positive and gram-negative biocidal dyes for insertion into or over a wound and exerting a natural capillary pressure on said wound.
Burgess et al. discloses being pretreated with gram positive and gram-negative biocidal dyes for insertion into or over a wound and exerting a natural capillary pressure on said wound (¶.61). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sponge material disclosed by Askem et al. in view of Kubek in view of Heo et al. to be pretreated with gram positive and gram negative biocidal dyes for insertion into or over a wound and exerting a natural capillary pressure on said wound as taught by Burgess et al., for the purpose of absorbing and retaining exudate from the wound, and for containing the negative pressure pump in recesses or compartments within the absorbent layer, as suggested by Askem et al. in paragraph 32, and for selectively targeting viruses and bacteria to render them more sensitive to inactivation by radiation, as suggested by Burgess et al. in paragraph 61. 
Additionally, Askem et al., Heo et al., and Burgess et al. are silent regarding a sealing member mounted over said dressing. 
Kubek discloses a sealing member mounted over said dressing (¶.6, ll.1-5). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dressing disclosed by Askem et al. in view of Heo et al. in view of Burgess et al. to include a sealing member mounted over said dressing as taught by Kubek, for the purpose of contracting the wound cavity under the force of atmospheric pressure, to compress the packing material visibly, and to cease gross tissue movement to allow fluid to be withdrawn from the wound, as suggested by Kubek in paragraph 6. 
Lastly, Askem et al., Kubek, Heo et al., and Burgess et al. are silent regarding a plurality of sensors electrically connected to a microcontroller which operates said pump to change the upper and lower threshold valves placed in the wound dressing material in a predetermined pattern.
Gregory et al. discloses a plurality of negative pressure wound therapy systems and methods for operating the systems. Gregory et al. discloses a plurality of sensors electrically connected to a microcontroller which operates said pump to change the upper and lower threshold valves placed in the wound dressing material in a predetermined pattern (¶.4, 6, 45, 94, 96, 109, 116).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Askem et al. in view of Kubek in view of Burgess et al. in view of Gregory et al. and further in view of Heo et al to have a plurality of sensors electrically connected to a microcontroller which operates said pump to change the upper and lower threshold valves placed in the wound dressing material in a predetermined pattern as taught by Gregory et al., for the purpose of operating the source of negative pressure to attain the pressure setting under the wound dressing, as suggested by Gregory et al. in paragraph 4. 

Regarding Claim 19, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 18. Askem et al. further discloses said negative pressure placed on said wound is varied by said pump (¶.31).

Regarding Claim 20, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 18. Askem et al. further discloses a fluid removal assembly mounted to said dressing (¶.6).

Regarding Claim 21, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 18. Askem et al. further discloses said negative pressure pump is battery powered (¶.31).

Regarding Claim 22, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 18. Askem et al. further discloses said negative pressure pump has a filter means to filter exudate from said wound (¶.32).

Regarding Claim 23, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 18. Askem et al. further discloses said dressing is disposable (¶.42). Askem et al. explicitly discloses that the dressing is disposable in paragraph 42, but, in addition, the definition of being disposable is “an article designed to be thrown away after use” (Dictionary.com) which would imply that the dressing could be disposed of at the end of its use whether it is explicitly intended to or not. It would have been obvious to dispose of the dressing at the end of its use. 

Claim 3 is rejected under 103 as being unpatentable over Askem et al. US 20180296397 A1 in view of Kubek US 20180296395 A1 in view of Burgess et al. US 20110091353 A1, and further in view of Friedman et al. US 20170296383 A1.

Regarding Claim 3, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Askem et al. is silent regarding said sponge material has a natural capillary pressure with a simplified diffusion coefficient ranging from about 0.3 cm2/second to about 0.5 cm2/second. Friedman et al. discloses a drug delivery device. Friedman et al. discloses  a drug eluting element 310 that may be a porous material such as PVA sponge (¶.134), and that the diffusion coefficient inside the porous material is directly proportional to the number of pores and their diameter and inversely to the level of tortuousness (¶.140-143). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the absorbent disclosed by Askem et al. in view of Kubek in view of Burgess et al. to have a simplified diffusion coefficient ranging from about 0.3 cm2 / second to about 0.5 cm2 / second, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, one having ordinary skill in the art would be motivated to optimize the diffusion coefficient of the sponge for the purpose of governing the level of flow that is conveyed through the absorbent material and the amount of flux of fluids or exudate through the device, as suggested by Friedman in paragraphs 134 and140-143.

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Askem et al. US 20180296397 A1 in view of Kubek US 20180296395 A1 in view of Burgess et al. US 20110091353 A1,  as applied to claim 1 above, and further in view of Chatterjee et al. US 20180263823 A1.

Regarding Claim 7, Askem et al. as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Askem et al., Kubek, and Burgess et al. are silent regarding said negative pressure pump is embedded in said porous sponge material and said natural capillary pressure runs from about - 20 mmHg to about -70 mmHg. Chatterjee et al. discloses hybrid wound dressings. Chatterjee et al. discloses the open cell foam’s natural capillary pressure runs from about 10 mmHg to about 38 mmHg (¶.69).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Askem et al. in view of Kubek in view of Burgess et al. with natural capillary pressure in the range of 10 mmHg to 38 mmHg as taught by Chatterjee et al., for the purpose of ideal vertical wicking abilities of the sponge or foam material and ability of foam to draw fluid via capillary suction for negative pressure wound therapy (Chatterjee et al. ¶.67-68).

Claim 24 is rejected under 103 as being unpatentable over Askem et al. US 20180296397 A1 in view of Kubek US 20180296395 A1 in view of Burgess et al. US 20110091353 A1 in view of Gregory et al. US 20180264181 A1 in view of Heo et al. US 20180257059 A1,  as applied to claim 18 above, and further in view of Anderson et al. US 20180369462 A1.

Regarding Claim 24, Askem et al., Kubek, Burgess et al., Gregory et al., and Heo et al. are silent regarding said cover is transparent. Anderson et al. discloses a wound dressing for use in a vacuum wound therapy treatment. Anderson et al. discloses said cover is transparent (¶.25, Askem et al. discloses said cover has adhesive coated on an inner surface (¶.31, ll.24-26). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cover of Askem et al. in view of Kubek US 20180296395 A1 in view of Burgess et al. US 20110091353 A1 in view of Gregory et al. US 20180264181 A1 in view of Heo et al. US 20180257059 A1 to be transparent with a transparent cover as taught by Anderson et al., for the purpose of permitting visual inspection of the wound without the need for removing the dressing and exposing the wound to contaminants in the environment (Anderson ¶.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bowman et al. US 20120078155 A1, Coulthard et al. US 20180289872 A1, Dehnad et al. US 20180093013 A1, Dobrinsky et al. US 20180296712 A1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is 571-272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL O'CONNELL/Examiner, Art Unit 4115                                                                                                                                                                                                        
/ANDREW J MENSH/Primary Examiner, Art Unit 3781